Citation Nr: 1317791	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  13-04 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to service connection for nyctalopia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran had active service from June 1943 to February 1946 and from August 1950 to April 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The issue of an increased rating for a back disorder has been raised and is undergoing development at the RO.  The only issue developed as part of this appeal is the one listed on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Nyctalopia was initially demonstrated many years after service discharge and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for nyctalopia are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2011, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the January 2013 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The claims folder contains a separation examination, VA treatment records, a VA examination and private treatment records.  The Board notes that some of the Veteran's service records have been deemed fire damaged.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of the fire damaged records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


ANALYSIS 

The Veteran appeals the denial of service connection for nyctalopia.  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Based on the evidence of record, the Board finds against the claim.  In this regard, the April 1952 separation examination revealed normal findings for the eyes.  When the Veteran was examined in September 1953, a year after separation, clinical evaluation again revealed normal findings for the eyes.  Other physical examination reports for periods of service reveal no pertinent findings or indications of abnormality.  The Veteran also denied eye trouble at that time.  A review of the record discloses that the Veteran's disability manifested several decades post service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, the November 2012 VA examination and private treatment records of file.  These records do not include any opinion linking the Veteran's disability to service.  There is no competent evidence or opinion that the Veteran's nyctalopia is related to his military service and neither the Veteran nor his representative has presented any such opinion.  Rather, the Veteran has been diagnosed with dry age related macular degeneration by several private examiners.  Additionally, the November 2012 VA examiner diagnosed the Veteran with age related macular degeneration, age related cataracts, diabetic retinopathy and vitreomacular traction.  During this examination, the Veteran reported that he did not notice any change in vision until 2009 and that he has had progressive worsening of his night vision.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  The examiner reasoned that the Veteran has age related macular degeneration which is a spontaneous age related, likely inherited condition.  He further stated that the condition just became so severe as to involve the part of the retina needed for night vision and it is not related to his service.  He added that military service related nyctalopia would have manifested much earlier in life than his current condition which has symptomatically affected him in the last three years.  

The Board acknowledges that the Veteran has submitted internet articles and clipping pertaining to the eyes.  The internet findings are not, however, specific to the Veteran and the findings were not based on his particular history and circumstances.  The Board notes that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the internet evidence is general in nature and does not specifically relate to the facts and circumstances surrounding this particular case.

In sum, the most probative evidence of record is devoid of a showing that the Veteran's nyctalopia is related to service.  Hence, entitlement to service connection is denied.  In making this decision the Board notes that the Veteran is competent to report eye problems and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, nyctalopia, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Also, the Board has considered the fact that the Veteran is a combat Veteran.  Under 38 U.S.C.A. § 1154(b), combat veterans are entitled to certain presumptions for direct service connection.  While the Veteran has described participation in combat during service and the demands placed on him during service, his lay report addressing the demands of combat standing alone is not evidence to allow a reasonable fact finder to conclude that his nyctalopia is directly incurred in-service.  

As noted, the examiner considered the Veteran's history and concluded that if the claimed disorder were related to service, it would have been present at a time more proximate to service than shown here.  While apparently some service treatment records are missing, those that are found, including results of multiple physical examinations reveal no pertinent complaints, findings, or abnormalities.  The pathology currently at issue manifested many years after service, and is not shown by probative evidence to be related thereto.

Finally, in reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for nyctalopia is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


